 Case 1:21-cv-00246-CG-MU Document 7 Filed 09/03/21 Page 1 of 1          PageID #: 29




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

JOEL B. ATTIA,                               )
                                             )
     Plaintiff,                              )
                                             )
     vs.                                     ) CIVIL ACTION 21-246-CG-MU
                                             )
ECD TREATMENT CENTER, et al.,                )
                                             )
     Defendants.                             )

                                       ORDER

       After due and proper consideration of all portions of this file deemed relevant

 to the issues raised, and there having been no objections filed, the Report and

 Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1) and

 dated August 5, 2021 (Doc. 6) is ADOPTED as the opinion of this Court.

       DONE and ORDERED this the 3rd day of September, 2021.


                           /s/ Callie V. S. Granade
                           SENIOR UNITED STATES DISTRICT JUDGE
